DETAILED ACTION

The amendment filed on November 19, 2020 has been entered.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2 and 4-8 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 22, the recitation “up to the wound coil when the coil is placed on the base rollers” renders the claim vague and indefinite since the invention is being positively defined in terms of the workpiece (i.e., the wound coil) which is not part of the claimed invention and thus is undefined in the situation when there is no wound coil present (e.g., if the apparatus is used for another purpose); in line 24, the recitation “wherein the specimen taken by the sampling device is removed by the sampling device” is vague and indefinite as to what structure is being set forth, particularly since the subject recitation is setting forth an action (i.e., the specimen is taken …) which is improper in a device/apparatus claim; in lines 27-28, the recitation “positioned to trail the 
To obviate the rejections regarding lines 21-24, it is again suggested to rewrite the corresponding paragraphs of claim 1 as follows:
wherein, in operation, the sampling device, in its entirety, is movable toward and away from the base rollers[[,]] for moving up to the wound coil when the coil is placed on the base rollers [[,]] and for moving 
wherein the sampling device is configured such that the specimen taken by the sampling device is removable 
	Regarding the rejection of lines 27-28, it is respectfully submitted that it is not clear as to what applicant intends to claim, and thus the Examiner cannot offer a suggestion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 4-8 stand rejected under 35 U.S.C. 103 as being unpatentable over Ganseuer, pn 4,549,700 (hereafter Ganseuer ‘700; previously referred to as “D1”) in view of Ganseuer, pn 4,344,605 (hereafter Ganseuer ‘605; previously referred to as “D2”).
Regarding claims 1, 2 and 4-8, Ganseuer ‘700 discloses a device with almost every structural limitation of the claimed invention (except for the limitations shown in italics and grayed-out) including:
a mounting installation (e.g., 2) for the wound coil;
at least two base rollers (e.g., 2’, 2”) disposed beside one another, the base rollers have roller axes which run mutually parallel and onto which the wound coil is placed for mounting and which enable the coil to be rotated;
an inspection device (e.g., the structure to the left of the mounting installation as viewed in Fig. 1 including conveyors 7, 8; lower blade 3, upper blade 4, separator 6, cylinders 19, 24, 29, long arms 20, two-arm lever 23, etc.) disposed lateral to the mounting installation and configured for performing an inspection of a metal strip at least when the metal strip is a thin metal strip, the inspection device including a 
a sampling device disposed opposite the inspection device such that the mounting installation is located between the inspection device and the sampling device;
the sampling device includes
a) a separator located lateral to the mounting installation opposite the inspection device and configured to be introduced into the gap between the outermost coiling of the wound coil and the successive inner coiling to separate the outermost coiling from the wound coil and to unwind the outermost coiling in another direction opposite the one direction and
b) a separation device configured for taking a specimen of the metal strip at least when the metal strip is a thick metal strip;
wherein, in operation, the sampling device, in its entirety, is movable toward and away from the base rollers, up to the wound coil when the coil is placed on the base rollers., and movable away from the wound coil that is placed onto the base rollers,
wherein the specimen taken by the sampling device is removed by the sampling device; and
wherein the separation device is a plasma cutting machine or a rotating cutting disk positioned to trail the separator when the sampling device is moved toward the base rollers and the wound coil when the wound coil is placed on the base rollers;
[claim 2] further comprising the inspection device includes a cutter (e.g., 3, 4) configured for at least one of removing a specimen of the thin metal strip and for severing a portion of the thin metal strip to be inspected;
[claim 4] further comprising the sampling device comprises a threading aid   (e.g., 13) configured for infeeding a thick metal strip to the separation device;
[claim 5 (from 4)] wherein the threading aid is configured as a roller   (e.g., 13) that can be brought to bear on the thick metal strip;
[claim 8] further comprising at least one (e.g., 2’) of the base rollers is driven (e.g., by motor 30).
Thus, Ganseuer ‘700 lacks a sampling device and the details thereof as indicated in grayed-out passage above.
Alternatively, Ganseuer ‘605 discloses a device with almost every structural limitation of the claimed invention (except for the limitations shown in italics and grayed-out) including:
a mounting installation (e.g., 44) for the wound coil;
at least two base rollers (e.g., 45’, 45”) disposed beside one another, the base rollers have roller axes which run mutually parallel and onto which the coil is placed for mounting and which enable the coil to be rotated;
an inspection device disposed lateral to the mounting installation and configured for performing an inspection of a metal strip at least when the metal strip is a thin metal strip, the inspection device including a separator configured to engage in a gap between an outermost coiling of the wound coil and a successive inner coiling of the wound coil to separate the outermost coiling and unwind the outermost coiling from the successive inner coiling in one direction;
a sampling device disposed opposite the inspection device such that the mounting installation is located between the inspection device and the sampling device;
the sampling device includes
a) a separator (e.g., 53, 54) located lateral to the mounting installation opposite the inspection device and configured to be introduced into the gap between the outermost coiling of the wound coil and the successive inner coiling (e.g., as shown in Fig. 1) to separate the outermost coiling from the wound coil and to unwind the outermost coiling in another direction opposite the one direction and
b) a separation device (e.g., 42, 47) configured for taking a specimen of the metal strip at least when the metal strip is a thick metal strip (e.g., see col. 3, lines 25-30);
wherein, in operation, the sampling device, in its entirety, is movable toward and away from the base rollers, up to the wound coil when the coil is placed on the base rollers., and movable away from the wound coil that is placed onto the base rollers,
wherein the specimen taken by the sampling device is removed by the sampling device, and
wherein the separation device is a plasma cutting machine or a rotating cutting disk positioned to trail the separator when the sampling device is moved toward the base rollers and the wound coil when the wound coil is placed on the base rollers.

Based on the above distinguishing technical features, the technical problem claim 1 actually solves over Ganseuer ‘700 is providing a device which can inspect thin metal strips and take samples from thick metal strips in a simple and effective manner.
It is respectfully maintained that when facing the above technical problem, the skilled person has the motivation to combine the inspection device which can inspect thin metal strips and the sampling device which can take samples from thick metal strips to form an apparatus which can inspect thin metal strips and take samples from thick metal strips in a simple and effective manner. Therefore, on the basis of the inspection device which inspect metal strips of Ganseuer ‘700, the skilled person, according to the ordinary technical knowledge he or she grasps, could envisage readily configuring the inspection device in Ganseuer ‘700 for performing an inspection of the metal strip at least when the metal strip is a thin metal strip, and incorporating the sampling device of Ganseuer ‘605 in Ganseuer ‘700 to modify the device of Ganseuer ‘700 to include a device for inspecting and sampling a wound coil which can both inspect thin metal strips and take samples from thick metal strips. Further, after the combination, the inspection device and the sampling device work separately in their conventional ways, they have no functional interaction, and the overall technical effect is the sum of their technical effects. Therefore, combining the two devices does not need to overcome any technical difficulty and it is only a simple addition. Therefore, the skilled person does not need to 
Therefore, the technical solution claimed by claim 1 is obvious to the skilled person over Ganseuer ‘700 in view of Ganseuer ‘605 and the basic skills of the skilled person. Therefore, claim 1 neither has prominent substantive features nor represents a notable progress, and thus the invention of claim 1 is considered to be obvious over the prior art.
Further, as best understood from the claims, the prior art appears to lack structure associated with the following recitation at the end of claim 1:
[from claim 1] wherein, in operation, the sampling device, in its entirety, is movable toward and away from the base rollers, up to the wound coil when the coil is placed on the base rollers, and movable away from the wound coil that is placed onto the base rollers.
However, the subject recitation appears to read on mounting structure including rails, slides and the like for moving machines into and out of operating position for the well known reasons of facilitating access to the machines for maintenance, replacement, 
Further, Ganseuer ‘700 lacks the specific configuration of the separation device as follows:
[from claim 1] wherein the separation device is a plasma cutting machine or a rotating cutting disk positioned to trail the separator when the sampling device is moved toward the base rollers and the wound coil when the wound coil is placed on the base rollers;
That is, the features are aimed at defining the specific structure of the separation device. However, a plasma cutting machine, a rotating cutting disk, open-close cutting blades, cutting blades that move in relation to one another, flame cutting blade, etc. are all general separation devices in the art. The skilled person would select a proper separation device according to the onsite actual situation and the actual requirement to achieve cutting of the metal strip. Therefore, the separation device being configured as a plasma cutting machine or as a rotating cutting disk is a conventional technical selection made by the skilled person, and said selection does not bring any unexpected technical effect to the present application. 
Additionally, the recitation “positioned to trail the separator when the sampling device is moved toward the base rollers and the wound coil when the wound coil is placed on the base rollers” is a conditional recitation that is not clear as to what structure it intends to positively set forth as part of the claimed invention. However, it is respectfully submitted that the separator is fully capable of being positioned and moved 
Therefore, the invention of dependent claim 1 is considered to be obvious over the prior art.
Regarding claims 6 and 7, Ganseuer ‘700 lacks a downholding roller.
However, Ganseuer ‘605 discloses such a downholding roller as follows:
[claim 6] further comprising a downholding roller (e.g., 78) configured and operable to be placed from above on the coil;
[claim 7 (from 6)] wherein the downholding roller is driven or not driven (e.g., as disclosed, the 78 is not driven).
That is, the above additional technical features are disclosed by Ganseuer ‘605. They perform the same function in Ganseuer ‘605 as in the present application, i.e., to infeed a thick metal strip to the separation device and to fix the coil. In other words, Ganseuer ‘605 gives a suggestion of applying the above technical features to Ganseuer ‘700 to further solve the technical problem thereof.
Further, regarding claim 7, its additional technical features are: the downholding roller (14) is driven or not driven. Regarding the technical solution comprising the technical features “the downholding roller (14) is not driven”. Ganseuer ‘605 further discloses: the main press roller 78 (equivalent to the downholding roller in the present application) is not driven. That is, said additional technical features are disclosed by Ganseuer ‘605. They perform the same function in Ganseuer ‘605 as in the present application, i.e., to determine the working manner of the downholding roller. In other 
Regarding the technical solution including the technical features “the downholding roller (14) is driven”, the downholding roller being driven or not driven is a common working manner of the downholding roller, and can be selected reasonably by the skilled person according to the onsite actual situation and the actual requirement. Therefore, said technical solution of claim 7 also is considered to be obvious over the prior art.

Response to Arguments
Applicant's arguments filed November 19, 2020 have been fully considered but they are not persuasive.
In the fourth paragraph on page 6 of the subject response, applicant argues the following:
It is respectfully submitted that the amount of the movement of the sampling device is not unclear. The sampling device must at least reach the wound coil in order to perform sampling. Specifically, claim 1 recites that “the specimen taken by the sampling device is removed by the sampling device”, which makes it clear that the sampling device at least reaches the wound coil.

However, it is respectfully submitted that applicant’s argument is not persuasive because while applicant argues that the amount of movement is clear when the wound coil is present, the wound coil is not part of the claimed invention and thus is not required to be present. Thus, in the case when the wound coil is not present (e.g., when 
In the first paragraph on page 7 of the subject response, applicant argues the following:
The Examiner did not explain why reciting the work piece renders the claim “particularly” indefinite. The Examiner does not cite any legal authority for this conclusion either.

Applicant is respectfully directed the Examiner’s argument above, wherein it is unclear as to what is being claimed when the workpiece, which is not part of the claimed invention and thus is not required to be present, is not present. 
	In the second paragraph on page 7 of the subject response, applicant argues the following:
The Examiner also alleges that “setting forth an action (i.e., the specimen is taken ...) which is improper in a device/apparatus claim” makes the claim “particularly” indefinite. The Examiner does not provide an explanation or any legal authority for this assertion. Depending on the facts, a step in an apparatus claim (example, a product by process claim) may not be given patentable weight, but it is not deemed grounds for an indefiniteness rejection.

It is respectfully submitted that the subject recitation that includes an active step and that has been rejected under 35 USC 112(b) as being indefinite is not a product by process claim/recitation and thus applicant’s example is not applicable. An example for authority for this rejection can be found in the MPEP 2173.05(p)II wherein it is stated that “[A] single claim which claims both an apparatus and the method steps of using the 
Beginning with the third paragraph on page 7 and continuing to the first paragraph on page 10 of the subject response, applicant argues the following:
Reproduced below are five independent claims from five different patents recently issued by the Patent Office.

and applicant provides examples of claims of issued patents. However, it is respectfully submitted that the Examiner is not permitted to comment on the properness, validity, etc. of issued patents.
In the last two paragraphs on page 10 of the subject response, applicant argues the following:
In the interest of compact prosecution, section 2173.06 of the MPEP requires examination of a claim even if a feature in the claim is alleged to be indefinite, which was apparently not done. Specifically, the Office Action fails at least to show that “the separation device is . . . positioned to trail the separator when the sampling device is moved toward the base rollers and the wound coil when the wound coil is placed on the base rollers”.
The Examiner alleges that because the wound coil is a work piece the claimed relationship is indefinite. However, the location of the wound coil is known because the claim recites “at least two base rollers disposed beside one another, the base rollers have roller axes which run mutually parallel and onto which the wound coil is placed for mounting”. The location of the claimed base rollers is also known. Therefore, the claimed position of the separation device is not unclear.

However, it is respectfully submitted that the claims have been examined and the Examiner’s position, which has been further clarified in the prior art rejection above, is 
Therefore, for at least the reasons described above, it is respectfully submitted that the rejections must be maintained.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
April 10, 2021